DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 10-13, 15-20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter (7,591,830) in view of Binmoeller et al. (2009/0281379).  Rutter discloses the invention substantially as claimed.  Rutter discloses, at least in figures 1 and 2 and col. 4, line 33 to col. 5, line 20; a dilation device, comprising: a catheter body (18) comprising a proximal portion and a distal portion; a dilation .

	

However, Rutter does not explicitly disclose that the catheter body has at least two lumen, nor does Rutter disclose that the method further comprises inserting the dilation device through a working channel of an endoscope, wherein the dilation expandable body is expanded using fluid or air delivered from a lumen of the catheter body and the occlusion anchor expandable body is expanded using a fluid or air delivered from a separate lumen of the catheter body. Nevertheless, Rutter discloses, in col. 5, lines 2-6, that the dilation expandable body and the occlusion anchor expandable body are “typically separately inflatable.” Binmoeller et al. teach at least in figures 1-3B and 12A-12G and para. [0035]-[0037] and [0046]-[0049]; a dilation device, comprising: a catheter body (18) comprising a proximal portion and a distal portion, the catheter body having at least two lumen (34, 35); a dilation expandable body (27) in fluid communication with a first opening on the distal portion of the catheter body; and an occlusion anchor expandable body (24) in fluid communication with a second opening on the distal portion of the catheter body such that the dilation expandable body and occlusion anchor expandable body are separately expandable, Binmoeller et al. also teach a method comprising inserting the dilation device through a working channel of an endoscope (E), wherein the dilation expandable body is expanded using fluid or air 
Such a modification would allow the dilation expandable body and the occlusion anchor expandable body to be separately inflated to achieve the desired sizes and pressures in the expandable bodies.  Also, it would have been obvious to one having ordinary skill in the art to modify the method of Rutter, so that it comprises inserting the dilation device through a working channel of an endoscope.  Such a modification would allow the dilation device to be inserted into a patient in a minimally-invasive manner and would allow the target site in the patient to be visualized.   
With respect to claims 3-6, 10, 11, 15, 19, and 26, Rutter discloses the invention substantially as claimed, but does not explicitly disclose that the dilation expandable body expands to a diameter of at least 3 mm to at least 5 mm, that the dilation expandable body expands to a diameter of 0.5 mm to 25 mm, that the occlusion anchor expandable body expands to a diameter of 0.5 mm to 25 mm, that the length of each bulb is 1 cm or less, that the dilation expandable body has a net treatment length of 1 cm to 4 cm, or that the dilation expandable body, when expanded, extends no more In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rutter (7,591,830) in view of Binmoeller et al. (2009/0281379), and further in view of Gutnick (3,848,602). Rutter in view of Binmoeller et al. discloses the invention substantially as claimed, but does not explicitly disclose that the device further comprising a manifold with at least two ports connected to the proximal portion of the catheter body, each in fluid communication with at least one of the lumina of the catheter body.  Gutnick .
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rutter (7,591,830) in view of Binmoeller et al. (2009/0281379), and further in view of Charlebois et al. (9,956,384).  Rutter in view of Binmoeller et al. discloses the invention substantially as claimed, but does not explicitly disclose that the occlusion anchor expandable body includes at least one radiopaque marker, and that the at least one radiopaque marker includes a plurality of radiopaque markers spaced apart from one another such that when the occlusion anchor expandable body is expanded, a distance between individual ones of the plurality of radiopaque markers increases. Charlebois et .

Response to Amendment
Applicant's arguments filed on October 26, 2021 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kusleika (6,733,474) teaches a dilation device.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771